Citation Nr: 1735949	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-21 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1989 to June 1992, October 1992 to December 1994, October 2001 to September 2002, February 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A notice of disagreement was received in January 2010, a statement of the case was issued in June 2013, and a VA Form 9 was received in July 2013.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his obstructive sleep apnea had an onset during service.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).





	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Obstructive Sleep Apnea

The Veteran seeks entitlement to service connection for obstructive sleep apnea.  He asserts he began experiencing symptoms during service.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Applicable Laws

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Facts

The Veteran asserts that he began experiencing symptoms of sleep apnea during his last period of active duty from February 2003 to February 2004.  He stated that his roommates would wake him several times during the night to ask if he was okay because he would stop breathing while sleeping, his extremely loud snoring, and gasping for air.  See November 2012 RO Hearing Transcript.  He also reported being sleepy during the day.  Id.

The Veteran's wife testified that upon returning from his deployment, the Veteran snored very loudly, and would clearly stop breathing while sleeping and then he would take a huge gasp for air.  Id.  She also testified that he would fall asleep during the day.  She indicated that he did not have these symptoms prior to his last period of active duty.  

Several of the Veteran's fellow service members, in particular, his roommates, submitted statements indicating that the Veteran snored extremely loud, and had observable periods of time where he would stop breathing and then gasp for air and make snorting sounds.  See e.g. October 2008 and November 2008 statements from X.M., E.G.

The Veteran submitted private treatment records indicating a diagnosis of and treatment for obstructive sleep apnea.  The Veteran's private physician submitted a statement, dated March 2010, indicating that the Veteran suffers from severe obstructive sleep apnea, and by report, he manifested signs and symptoms of sleep apnea from March through May 2003, while stationed in Germany.  The physician noted that fellow service members observed the Veteran's symptoms during service, and opined that when these symptoms were observed, it was as likely as not that the Veteran had sleep apnea at that time.

The Veteran was afforded a VA examination in March 2013.  A diagnosis of obstructive sleep apnea was noted.  The examiner opined that based on the fact that the only way to diagnose sleep apnea is with a sleep study, the Veteran was diagnosed with obstructive sleep apnea well over three years after leaving service, the fact that there is no medical documentation in the claim file showing a complaint of sleep related problems while in service or shortly thereafter, and the fact that since the Veteran left service he gained weight and was older, both of which are risk factor for development of sleep apnea, it is less likely than not that the Veteran's sleep apnea had an onset during service.

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of obstructive sleep apnea.

Service records do not document any sleep apnea symptoms.  However, the Veteran has asserted on multiple occasions throughout the course of the appeal that his symptoms began during service.  Additionally, the Veteran's fellow service members have asserted that he experienced symptoms such as excessive snoring, daytime sleepiness, and episodes where he stopped breathing, which were later attributed to a diagnosis of obstructive sleep apnea by a medical physician.  The Veteran, his wife, and fellow service members are competent to report and identify when he snores, falls asleep during the day, and stops breathing during service, as they are symptoms capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds these statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Board finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran has consistently reported that he experienced symptoms during and post service.  Additionally, the Veteran's private physician indicated that the Veteran reported his symptoms began during service.  The Board notes that statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider factors including interest, bias, and inconsistent statements in determining the credibility of a witness).  Furthermore, the Veteran's private physician reviewed the reports of in-service symptoms from the Veteran and his fellow service members, and opined that when these symptoms were observed, it was as likely as not that the Veteran had sleep apnea at that time.

The Board notes the March 2013 negative opinion from the VA examiner; however, the Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Resolving all doubt in the Veteran's favor, based on the available medical and lay evidence, the Board finds that the evidence is at least in equipoise that the Veteran's current obstructive sleep apnea had an onset during service.  As such, the Veteran's service-connection claim is granted.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


